Case 0:21-cv-60967-AHS Document 7 Entered on FLSD Docket 06/30/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 21-60967-CIV-SINGHAL/VALLE

 JACK MARKARIAN,

        Plaintiff,

 v.

 SARRELL, SARRELL & BENDER, P.L.,

      Defendant.
 __________________________________/

                                           ORDER

        THIS CAUSE is before the Court on a sua sponte review of the record. On June

 7, 2021, the Court ordered Plaintiff to file a notice of voluntary dismissal by June 28, 2021.

 See (DE [6]). The time for compliance has passed, and Plaintiff has not yet filed a notice

 of voluntary dismissal. It is therefore

        ORDERED AND ADJUDGED that on or before July 6, 2021, Plaintiff shall comply

 with the requirements of the June 7 Order and file a notice of voluntary dismissal. Failure

 to comply will result in an order of dismissal without prejudice.        Plaintiff is strongly

 encouraged at this time to comply sooner rather than later.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 29th day of

 June 2021.




 Copies furnished to counsel via CM/ECF
